Citation Nr: 0800235	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  99-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include dilated congestive cardiomyopathy and mitral valve 
prolapse.  

2.  Entitlement to a nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father





ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The appellant had active duty for training from March 1998 to 
July 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's appeal was previously before the Board in 
April 2004.  At that time, the Board remanded the appellant's 
claims for multiple actions including the following:

Ensure that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable legal 
precedent.  Particularly, the appellant should be 
notified of what evidence VA will develop, and 
what evidence he must furnish.  

In other words, the AMC was instructed to send notice that 
was compliant with the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  Upon 
receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and notify the claimant 
and his or her representative, if any, of what information 
and evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

By notice dated February 27, 2006, the AMC attempted to 
comply with this instruction.  However, a handwritten note at 
the bottom of the file copy of this notice indicates that it 
was returned in the mail on April 11, 2006.  Subsequent 
documents in the claims file indicate that attempts were made 
to contact the appellant to verify his current address, 
including contacting his father.  These attempts were 
successful, and the appellant submitted a statement in June 
2006 indicating his new address.  There is no record, 
however, that the AMC resent the instructed notice to the 
appellant.  Thus, the appellant has not received the notice 
it was instructed to provide in the prior remand.  

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board finds, therefore, that remand is again 
necessary in order for compliance with the prior remand 
instruction.

The Board further notes that it appears the appellant changed 
his address again as shown on a statement submitted in March 
2007.  All subsequent correspondence has been sent to that 
address, including the most recent Supplemental Statement of 
the Case issued in August 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the appellant at his last 
address of record (as shown in the 
March 2007 statement from him) VCAA 
notice relating to his claims that is 
compliant with the current notice 
requirements.  

2.  Then, after ensuring that any 
actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the appellant's claims 
should be readjudicated.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case 
should be issued to the appellant and 
his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims 
should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

